37 F.3d 87
Roy P. WOOD, Jr., et al., Plaintiffs-Appellants,v.AMERADA HESS CORPORATION, et al., Defendants-Appellees,andInterport Pilots Agency, Inc., Defendant-Intervenor-Appellee.
No. 223, Docket 94-7255.
United States Court of Appeals,Second Circuit.
Argued Sept. 1, 1994.Decided Oct. 12, 1994.

Appeal from the Opinion and Order of the United States District Court for the Southern District of New York, Leonard B. Sand, Judge.
Herbert B. Halberg, New York City (Celestino Tesoriero, Beck & Halberg, on the brief), for plaintiffs-appellants.
John F. Keating, New York City (Eli Ellis, Hill, Betts & Nash, on the brief), for defendant-appellee Amerada Hess Corp.
Joel N. Kreizman, Little Silver, NJ (Evans, Osborne, Kreizman and Bonney, on the brief), for defendant-intervenor-appellee Interport Pilots Agency, Inc.
Before:  NEWMAN, Chief Judge, KEARSE and CARDAMONE, Circuit Judges.
PER CURIAM:


1
This appeal presents the issue of whether state pilots were entitled to collect pilotage fees pursuant to New York and New Jersey pilotage statutes, N.Y.Nav.Law Sec. 88(1) (McKinney 1989) and N.J.Stat.Ann. Sec. 12:8-35 (West Supp.1994), for certain voyages of United States commercial vessels traveling between New York and the United States Virgin Islands.  The District Court for the Southern District of New York (Leonard B. Sand, Judge) ruled on cross-motions for summary judgment that, under the circumstances presented, state pilotage fees could not be collected.  Wood v. Amerada Hess Corp., 845 F. Supp. 130 (S.D.N.Y.1994).  We affirm on the comprehensive opinion of Judge Sand.